—Judgment, Supreme Court, Bronx County (John Moore, J.), rendered April 6, 1994, convicting defendant, after a jury trial, of manslaughter in the first degree, and sentencing him to a term of 81/3 to 25 years, and also convicting defendant, upon his plea of guilty, of criminal possession of stolen property in the third degree, and sentencing him to a concurrent term of 1 to 3 years, unanimously affirmed.
The delay between defendant’s arrest and trial did not violate his right to a speedy trial (see, People v Taranovich, 37 NY2d 442). The People noted their readiness to proceed within a reasonable time, and the record sufficiently establishes that only a small part of the delay was attributable to the People. Furthermore, defendant has failed to articulate any prejudice to his defense.
Defendant’s motion to suppress statements was properly denied. The record establishes that the conversation between defendant and a detective prior to the administration of Miranda warnings did not constitute interrogation (People v Tarleton, 184 AD2d 463).
We perceive no abuse of sentencing discretion. Defendant’s contention concerning the mandatory surcharge is without merit (see, People v Ramirez, 165 AD2d 656). Concur—Milonas, J. P., Ellerin, Rubin, Kupferman and Nardelli, JJ.